o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date -------------------- number release date uil code 4980h conex-127975-16 the honorable timothy kaine united_states senator russell road suite abingdon va attention dear senator kaine i am responding to your date inquiry on behalf of your constituent --------- ----------------------- ------------------ asked for help clarifying the affordable_care_act aca rules on employment conversion from full-time to part-time she believes the 26-week break rule under the aca prevents her from switching from full time to part-time status at her job with a state university we see no reason why the rules in the aca’s employer shared responsibility regulations would require full-time and then changing to part-time for the the aca’s employer shared responsibility regulations explain how to identify full-time employees including the rule this rule tells employers how to treat employees rehired after termination of employment or resuming service after other absence employees of education institutions are considered continuing employees unless they have a period of weeks without an hour_of_service see sec_54_4980h-3 in this case the rule treats the employee as terminated from employment and rehired for employers that are not educational institutions the rule is weeks without an hour_of_service see sec_54_4980h-3 to have a 26-week break_in_service after working ------------------------------------------ ------------------ conex-127975-16 if the employer is using the look-back measurement method to determine employee status the educational employer must continue to treat an employee as full time solely for purposes of the employer shared responsibility rule this does not prevent the employee from accepting and working in a part time position generally the only consequence is that when the employer treats the employee as full time even though the employee is working part time the employee must continue to be offered health coverage for a certain time or the employer is potentially subject_to an assessable payment under the employer shared responsibility provision the aca rules do not prevent the educational employer from providing the former full time employee a part time position i hope this information is helpful if you have additional questions please call me at ---------------------- --------------------- ------------------ or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
